                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA
                                    WESTERN DIVISION

                                                 )
 Devin G. Nunes,                                 )     Case No. 5:19-cv-04064-CJW-MAR
                                                 )
             Plaintiff,                          )     Pre-Answer Motion to Dismiss, to
                                                 )     Strike the Complaint Pursuant to Cal.
 v.
                                                 )     Civ. Proc. Code § 425.16, and to Strike
 Ryan Lizza and Hearst Magazines, Inc.,          )     Pursuant to Fed. R. Civ. P. 12(f)
                                                 )
             Defendants.                         )     (Oral Argument Requested)
                                                 )

       Defendants Ryan Lizza and Hearst Magazines, Inc. (“Defendants”) hereby move to

dismiss the Complaint filed in this case by Plaintiff Devin Nunes, see ECF No. 1 (the

“Complaint”), pursuant to Fed. R. Civ. P 12(b)(6); to strike the Complaint pursuant to

California’s anti-SLAPP law, Cal. Civ. Proc. Code § 425.16; and to strike all or some of the

Complaint pursuant to Fed. R. Civ. P. 12(f) (the “Motion”).

       In support of this Motion, Defendants state:

                     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

       1.      Devin Nunes is a “citizen of California” who has served in the United States

Congress since 2003, and currently represents California’s 22nd Congressional District. Compl.

¶ 4. He is the ranking Republican member on the House Intelligence Committee and, at the time

of the Article’s publication, see infra at ¶ 4, served as the House Intelligence Committee’s

Chairman. Id. He is indisputably a “public official” within the meaning of defamation law.

       2.      Congressman Nunes initiated this action by filing his Complaint with this Court

on September 30, 2019. ECF No. 1. The Complaint asserts one count of defamation based on

15 allegedly false statements, and one count of civil conspiracy. Id. ¶¶ 20, 23.




                                     1
      Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 1 of 10
        3.      On November 21, 2019, counsel for Defendants voluntarily returned waiver of

service forms to counsel for Congressman Nunes, with the agreement that an answer or other

initial motion or responsive pleading would be due today, January 21, 2020. See ECF No. 5.

        4.      Based on the facts alleged in the Complaint, accepted as true for purposes of this

Motion only, together with permitted references to (i) matters incorporated by reference or

integral to the claims in the Complaint (such as the allegedly defamatory article in question,

Ryan Lizza, “Devin Nunes’s Family Farm Is Hiding a Politically Explosive Secret,” Esquire,

September 30, 2018, available at https://www.esquire.com/news-politics/a23471864/devin-

nunes-family-farm-iowa-california/ (the “Article”), true and correct copies of which are attached

as Exhibits A and B to the accompanying January 21, 2020 declaration of Ravi V. Sitwala in

Support of the Motion (the “Sitwala Declaration”)), and (ii) matters of public record, such as a

January 2018 Memorandum by the Majority Staff of the House Permanent Select Committee on

Intelligence entitled “Foreign Intelligence Surveillance Act Abuses at the Department of Justice

and the Federal Bureau of Investigation,” a true and correct copy of which is attached as Exhibit

C to the Sitwala Declaration, Congressman Nunes’ Complaint lacks sufficient factual matter to

state a claim for relief that is plausible on its face.

        5.      Specifically, none of the 15 challenged statements are actionable, each for one or

more reasons. Most are not statements “of and concerning” Congressman Nunes; most are not

defamatory; several are actually or substantially true, as admitted in the Complaint; and the

remainder are nonactionable opinions.

        6.      Moreover, Congressman Nunes has not pleaded facts that would make his

otherwise-conclusory allegation of constitutional “actual malice” plausible.




                                     2
      Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 2 of 10
       7.      And with no viable underlying defamation claim, Congressman Nunes’ additional

claim for “civil conspiracy” cannot survive on its own.

       8.      For these reasons, Congressman Nunes’ Complaint fails to state a claim upon

which relief may be granted and Defendants are entitled to complete dismissal as a matter of law.

       9.      This Court therefore should dismiss Congressman Nunes’ lawsuit with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6).

   Motion to Strike Pursuant to California’s anti-SLAPP law, Cal. Civ. Proc. Code. § 425.16

       10.     In addition, the Court should strike Congressman Nunes’ Complaint, pursuant to

California’s anti-SLAPP statute (“SLAPP” stands for “Strategic Lawsuit Against Public

Participation”), and grant Defendants their attorneys’ fees incurred in responding to

Congressman Nunes’ suit. See Cal. Civ. Proc. Code § 425.16.

       11.     This remedy is available because California law supplies the rule of decision in

this case. California’s anti-SLAPP law’s motion-to-strike provision is a substantive immunity

from suit, and thus should be applied by this federal court sitting in diversity and applying

California substantive law.

       12.     And where, as here, a defendant successfully challenges the legal sufficiency of

the plaintiff’s complaint with an anti-SLAPP motion, a prevailing defendant shall recover

attorneys’ fees under California law.

                        Motion to Strike Pursuant to Fed. R. Civ. P. 12(f)

       13.     Federal Rules of Civil Procedure 8 and 12(f) govern, among other things, the

contents of a complaint and why and how “any redundant, immaterial, impertinent, or scandalous

matter” may and should be stricken from it and from the record.




                                    3
     Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 3 of 10
        14.     Congressman Nunes’ Complaint evidences an effort to use this Court as just one

more venue for his publicity campaign to rebut adverse news coverage, attack members of the

press who dare write about him, and to chill First Amendment rights of reporters and publishers

such as these Defendants through PACER publication of redundant, immaterial, impertinent, and

scandalous matters.

        15.     Thus, apparently without regard to the rules of civil procedure or the due bounds

of civility in litigation, Plaintiff’s Complaint:

                    a. Personally attacks Defendant Ryan Lizza by including extraneous,

                        immaterial, and inflammatory matters such as alleging:

                               “Lizza was a fixture of the main stream media until
                                December 2017, when his then-employer - The New Yorker
                                magazine - summarily severed all ties and publicly
                                terminated Lizza because of ‘improper sexual conduct’.”
                                Compl. ¶ 1.

                               “Lizza’s name had been including in the “Shitty Media
                                Men” list that circulated in response to allegations
                                published about Harvey Weinstein.” Compl. ¶ 1 (emphasis
                                in original).

                               “The Lizza Hit Piece falsely portrays Lizza as a hard-
                                working reporter earnestly investigate a real story on the
                                ground in Iowa, being stalked and intimidated by Plaintiff’s
                                family. In truth, as reported almost immediately after
                                publication of the Lizza Hit Piece, while he was in Sibley,
                                Lizza stalked Plaintiff’s grammar-school aged nieces,
                                behaved like a sex offender or pedophile cruising the local
                                neighborhood for victims, frightened a family member to
                                tears, and exploited a grieving mother.” Compl. ¶ 22.

                    b. Uses the Complaint—under the guise of privileged court papers—to

                        publish or republish inflammatory falsehoods and statements that

                        themselves are defamatory against Defendants, including these averments:

                               “It turns out Nunes doesn’t have a secret, that he’s not a
                                hypocrite on immigration policy, and that the Iowans Lizza


                                     4
      Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 4 of 10
                              met were wary of him slowly driving around town while
                              children were at play because they discovered Lizza had
                              recently been fired from his job for sexual misconduct . . .
                              .” Compl. ¶ 16 (a 27-line “short and plain statement” of
                              grounds that is incapable of being read without several
                              intermittent breaths by the reader, and moreover incapable
                              of answer or denial by Defendants in a responsive
                              pleading).

                             “Another resident told me that he encountered a Nunes
                              family member crying because she’d discovered that the
                              man who was surveilling her house had recently been fired
                              for sexual misconduct.” Id.

                   c. Employs frowned-up and prejudicial ad damnum clauses, including

                       screaming in bold face on page one that his lawsuit seeks “compensatory

                       damages and punitive damages in the sum of $75,000,000.00” and

                       asserting in paragraph 34 that “Plaintiff suffered presumed damages and

                       actual damages . . . in the sum of $75,000,000.00 or such greater amount

                       as is determined by the Jury.”1

       16.     Rule 12(f) permits a court to strike any redundant, immaterial, impertinent, or

scandalous matter “own its own” or on motion by a party.

       17.     Defendants so move to strike the Complaint in its entirety, or at least to strike the

above-referenced portions of the Complaint and all other similarly offending portions that set

forth redundant, immaterial, impertinent, and scandalous matter.

       18.     The inclusion and retention of the above-referenced portions of the Complaint and

all other similarly offending portions that set forth redundant, immaterial, impertinent, and


1
        Later, in paragraph 41 of the Complaint, Plaintiff seeks at least $75,000,000 in damages
and his prayer for relief that asks for $75,000,000 in actual damages and $2,500,000 in punitive
damages, as minimums. Perhaps Defendants should be relieved that Plaintiff’s use of these
prejudicial pleading tactics did not produce numbers of the magnitude alleged in another of
Plaintiff’s (several) libel cases against the news media. In Nunes v. Cable News Network, Inc.,
No. 3:19-cv-0089 (E.D. Va. filed Dec. 3, 2019), Plaintiff seeks $435,350,000 in damages.


                                    5
     Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 5 of 10
scandalous matters prejudice Defendants, in part, because the offending language and the prolix

pleading (a) impede Defendants from expeditiously making full denials and raising complete

defenses, and (b) preclude Defendants from litigating this case and defending themselves in the

just, speedy, and inexpensive manner mandated by Fed. R. Civ. P. 1.

       19.     The language of the above-noted paragraphs, at a minimum, supports entry of an

Order striking the Complaint’s clauses, sentences, and paragraphs that violate Rule 12(f), if not

the striking of the Complaint in its entirety.

                   *                    *                   *                    *

       20.     Defendants contemporaneously file their request for overlength brief and ask that

the court consider its accompanying Brief in Support of this Motion pursuant to L.R. 7(d) upon

grant of that request. The overlength brief request and its accompanying brief are conditionally

incorporated here by this reference.

       21.     Defendants contemporaneously file the Declaration of Ravi V. Sitwala in Support

of Defendants’ Motion to Dismiss, to Strike the Complaint Pursuant to Cal. Civ. Proc. Code §

425.16, and to Strike Pursuant to Fed. R. Civ. P. 12(f) and incorporate it and its Exhibits A, B,

and C here by this reference.

       22.     Because the matters in that Declaration and its Exhibits A, B, and C are quoted,

referred to or incorporated by Plaintiff’s Complaint, or otherwise constitute official publications

or other published matter that is self-authenticating and reliable, Defendants request that this

Court take judicial notice of them and/or use and rely upon them as permitted by Fed. R. Civ. P.

12 as matters presented within the pleadings. See, e.g., Fed. R. Evid. 201(c)(2) (permitting

judicial notice upon request); Stutzka v. McCarville, 420 F.3d 757, 762 n.2 (8th Cir. 2005)

(permitting judicial notice of public records); Ashanti v. City of Golden Valley, 666 F.3d 1148,




                                    6
     Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 6 of 10
1151 (8th Cir. 2012) (permitting district court to consider materials that are “necessarily

embraced by the pleadings” because they are not outside the pleadings and such matter includes

“documents whose contents are alleged in a complaint and whose authenticity no party

questions, but which are not physically attached to the pleading”) (citing Enervations, Inc. v.

Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004)); Kushner v. Beverly Enters.,

Inc., 317 F.3d 820, 831 (8th Cir. 2003); In re Syntex Sec. Litig., 95 F.3d 922, 926 (9th Cir.

1996)).

          23.   Or, as this Court has held, “In ruling on a Rule 12(b)(6) motion to dismiss, the

Court may consider, in addition to the face of the complaint, ‘matters incorporated by reference

or integral to the claim, items subject to judicial notice, matters of public record, orders, items

appearing in the record of the case, and exhibits attached to the complaint whose authenticity is

unquestioned.’” Lee v. Lincoln Nat’l Life Ins. Co., No. 18-CV-2063-CJW, 2018 WL 5660553, at

*2 (N.D. Iowa Oct. 31, 2018) (Williams, J.) (emphasis added) (quoting Miller v. Redwood

Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012)).

          24.   Pursuant to Fed. R. Civ. P. 12(a)(4)(A), Defendants will defer filing any Answer

and Affirmative Defenses until after the Court rules on this Pre-Answer Motion, unless the Court

orders otherwise.

          25.   Defendants request that the Court grant them 14 days to file their Answer and

Affirmative Defenses to those portions of the Complaint remaining, if any, after the Court’s

ruling on this Motion.

          26.   Good cause exists for oral argument on Defendants’ Pre-Answer Motion because,

among other things:




                                    7
     Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 7 of 10
                   a. The Motion raises numerous issues concerning the law of libel, the

                       elements of which have been constitutionalized over the last 56 years to

                       protect media defendants’ important First Amendment rights to comment

                       and report on high-profile public officials such as Congressman Nunes.

                   b. Each of the 15 different allegedly defamatory statements presented in the

                       Complaint suffer from various infirmities, and Defendants anticipate that

                       the Court would benefit from a discussion concerning the application of

                       libel law to the challenged statements.

                   c. The Motion also presents choice of law and related questions concerning

                       California’s anti-SLAPP law, which mandates that Defendants be awarded

                       their attorneys’ fees for prevailing on this Motion. The application of

                       California’s anti-SLAPP law appears to be a matter of first impression in

                       Iowa’s state and federal courts.

                   d. Congressman Nunes’ counsel should be compelled to appear and answer

                       for his and his client’s decision to file a Complaint—which, not

                       unexpectedly, garnered substantial media attention—containing numerous

                       scandalous and impertinent allegations, as described above and in the

                       accompanying Brief.

       27.     Therefore, pursuant to L.R. 7(c), Defendants request the opportunity to be heard

orally on this Pre-Answer Motion.

       WHEREFORE, Defendants Ryan Lizza and Hearst Magazines, Inc. respectfully request that

this Court, in reliance upon all of the pleadings, proceedings, filings, and matters properly before

the Court on judicial notice or otherwise and based on the accompanying briefing, dismiss the




                                    8
     Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 8 of 10
Complaint in its entirety and with prejudice; strike the Complaint pursuant to California’s anti-

SLAPP statute; strike some or all of the Complaint pursuant to Rule 12(f); and award Defendants

their reasonable attorneys’ fees incurred in responding to Congressman Nunes’ Complaint.

     January 21, 2020                        Ryan Lizza and Hearst Magazines, Inc.,
                                             Defendants

                                             By: /s/ Jonathan R. Donnellan
                                             Jonathan R. Donnellan, Lead Counsel*
                                              jdonnellan@hearst.com
                                             Ravi V. Sitwala*
                                              rsitwala@hearst.com
                                             Nathaniel S. Boyer*
                                              nathaniel.boyer@hearst.com
                                             THE HEARST CORPORATION
                                             Office of General Counsel
                                             300 West 57th Street
                                             New York, New York 10019
                                             Telephone: (212) 649-2030
                                             Telephone: (212) 649-2035
                                             *Admitted Pro Hac Vice

                                             Michael A. Giudicessi
                                              michael.giudicessi@faegrebd.com
                                             Nicholas A. Klinefeldt
                                              nick.klinefeldt@faegrebd.com
                                             Susan P. Elgin
                                              susan.elgin@faegrebd.com
                                             FAEGRE BAKER DANIELS LLP
                                             801 Grand Avenue, 33rd Floor
                                             Des Moines, Iowa 50309-8003
                                             Telephone: (515) 248-9000
                                             Facsimile: (515) 248-9010

                                             Attorneys for Defendants




                                    9
     Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 9 of 10
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendant’s Pre-Answer Motion to
Dismiss, to Strike the Complaint Pursuant to Cal. Civ. Proc. Code § 425.16, and to Strike
Pursuant to Fed. R. Civ. P. 12(f) (Oral Argument Requested) was served upon the following
parties through the court’s CM/ECF electronic filing system on January 21, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:
       Joseph M. Feller
         jfeller@kkfellerlaw.com
       Steven S. Biss
         stevenbiss@earthlink.net
       Attorneys for Plaintiff




                                   10
    Case 5:19-cv-04064-CJW-MAR Document 15 Filed 01/21/20 Page 10 of 10
